UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7219



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


OLAWALE AKERE, a/k/a Willie,

                                            Defendant - Appellant.



                            No. 99-7119



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


OLAWALE AKERE, a/k/a Willie,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-94-174-A, CA-97-1081-AM)


Submitted:   November 18, 1999         Decided:     November 23, 1999
Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Olawale Akere, Appellant Pro Se. Thomas More Hollenhorst, Assis-
tant United States Attorney, Bernard James Apperson, III, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Olawale Akere seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999), and declining to allow in camera review of certain docu-

ments.   We have reviewed the record and the district court’s opin-

ions and find no reversible error.   Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Akere, Nos. CR-94-174-A;

CR-94-174-A (E.D. Va. December 17, 1997 & July 22, 1998).*      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 21, 1999, the district court’s records show that it was
entered on the docket sheet on July 22, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 3